 



Exhibit 10.1
June 27, 2006
Board of Directors
TBX Resources, Inc.
3030 LBJ Freeway, Suite 1320, LB47
Dallas, Texas 75234
This letter is to explain our understanding of the arrangements for the services
we are to perform for TBX Resources, Inc. (the “Company”) for the year ending
November 30, 2006. We ask that you either confirm or amend this understanding.
We will perform an audit of the Company’s consolidated financial statements as
of and for the year ended November 30, 2006, which will be prepared in
accordance with U.S. generally accepted accounting principles. The objective of
an audit of financial statements is to express an opinion on those statements.
We will also review the Company’s unaudited interim financial information during
the quarterly periods ended May 31, 2006, August 31, 2006, February 28, 2007,
May 31, 2007 and August 31, 2007 before the Company files its Form 10-QSBs.
During the course of our engagement, we anticipate the Company may request other
accounting and auditing services. Those services which are described in
Exhibit A will be pre-approved by the audit committee upon execution of this
arrangement letter.
As the Company is aware, the Securities and Exchange Commission (“SEC”) has
issued a rule as required under Section 404 of the Sarbanes-Oxley Act. Upon its
effective date, this rule will require management to issue an annual report that
will include its assessment of the Company’s internal controls over financial
reporting. The rule includes a requirement that the Company’s auditor attest to
and report on management’s assessment. This arrangement letter does not include
our fees to consult with management regarding the requirements of Section 404
and the related rules or to perform the attestation in accordance with standards
established by the Public Company Accounting Oversight Board. However, the
consultation services which are described in Exhibit A, may be requested by
management, and will be pre-approved by the audit committee upon execution of
this arrangement letter.
We will conduct our audit of the consolidated financial statements in accordance
with auditing and related professional practice standards established by the
Public Company Accounting Oversight Board (PCAOB). Those standards require that
we plan and perform the audit to obtain reasonable, rather than absolute,
assurance about whether the financial statements are free of material
misstatement, whether caused by error or fraud. Accordingly, a material
misstatement may remain undetected. Also, an audit is not designed to detect
errors or fraud that are immaterial to the consolidated financial statements.

 



--------------------------------------------------------------------------------



 



TBX Resources, Inc.
June 27, 2006
Page 5
An audit of financial statements also includes obtaining an understanding of
internal control sufficient to plan the audit and to determine the nature,
timing and extent of audit procedures to be performed. An audit is not designed
to provide assurance on internal control or to identify significant deficiencies
or material weaknesses.
We will communicate all significant deficiencies and material weaknesses that we
identify during our audit to both management and the audit committee in writing
prior to issuing our report on the consolidated financial statements. In the
event that we determine audit committee oversight to be ineffective and further
determine that such ineffectiveness constitutes a significant deficiency or a
material weakness, we will communicate our conclusion in writing directly to the
board of directors.
We will also communicate any (a) fraud involving senior management and other
fraud that causes a material misstatement of the financial statements,
(b) illegal acts that come to our attention (unless they are clearly
inconsequential), (c) disagreements with management and other serious
difficulties encountered in performing our audits and (d) various matters
related to the entity’s accounting policies and financial statements to the
audit committee prior to the issuance of our reports on the consolidated
financial statements.
Management is responsible for the consolidated financial statements, including
adjusting the consolidated financial statements to correct material
misstatements, and for making all financial records and related information
available to us. Management is also responsible for providing us with a written
management representation letter confirming certain representations made during
the course of our audit of the consolidated financial statements and affirming
to us that it believes the effects of any uncorrected misstatements aggregated
by us during the current engagement and pertaining to the latest period
presented are immaterial, both individually and in the aggregate, to the
financial statements taken as a whole.
Management is responsible for establishing and maintaining effective internal
control over financial reporting and for informing us of all significant
deficiencies and material weaknesses in the design or operation of such controls
of which it has knowledge.
Management is responsible for identifying and ensuring that the entity complies
with laws and regulations applicable to its activities, and for informing us of
any known material violations of such laws or regulations. In addition,
management is responsible for the design and implementation of programs and
controls to prevent and detect fraud, and for informing us about all known or
suspected fraud affecting the entity involving (a) management, (b) employees who
have significant roles in internal control and (c) others where the fraud could
have a material effect on the financial statements. Management is also
responsible for informing us of its knowledge of any allegations of fraud or
suspected fraud affecting the entity received in communications from employees,
former employees, analysts, regulators, short sellers or others.
The audit committee is responsible for informing us of its views about the risks
of fraud within the entity, and its knowledge of any fraud or suspected fraud
affecting the entity.

 



--------------------------------------------------------------------------------



 



TBX Resources, Inc.
June 27, 2006
Page 6
If circumstances arise relating to the condition of the Company’s records, the
availability of sufficient, competent evidential matter, or indications of a
significant risk of undetected material misstatements or material weaknesses
which, in our professional judgment, prevent us from completing the audits or
forming an opinion, we retain the unilateral right to take any course of action
permitted by professional standards, including declining to express an opinion
or issue a report, or withdrawal from the engagement.
Our acceptance of this engagement is subject to our satisfactorily completing
our normal engagement acceptance procedures, including communication with and
review of the working papers of your previous auditors (accountants). We will
notify the Company promptly if we become aware of anything during our acceptance
procedures or the communication or review that results in our not being able to
continue this engagement.
From time to time and depending upon the circumstances, we may use third-party
service providers to assist us in providing professional services to you. In
such circumstances, it may be necessary for us to disclose confidential client
information to them. We enter into confidentiality agreements with all
third-party service providers and we are satisfied that they have appropriate
procedures in place to prevent the unauthorized release of your confidential
information to others.
During the course of our engagement, we may accumulate records containing data
that should be reflected in the Company’s books and records. The Company will
determine that all such data, if necessary, will be so reflected. Accordingly,
the Company will not expect us to maintain copies of such records in our
possession.
The timely and accurate completion of the items on the client information
request list is an essential condition to our completion of the audit and
issuance of our report.
We will also conduct our review of the Company’s interim financial information
in accordance with the professional practice standards established by the Public
Company Accounting Oversight Board (PCAOB). Those standards require that we plan
and perform the review to obtain a basis for communicating whether we are aware
of any material modifications that should be made to the interim financial
information for it to conform with U.S. generally accepted accounting
principles. The review will consist primarily of performing analytical
procedures and making inquiries of persons responsible for financial and
accounting matters. It is substantially less in scope than an audit conducted in
accordance with the auditing standards of the PCAOB, the objective of which is
the expression of an opinion regarding the financial statements taken as a
whole. Accordingly, we will not express an opinion on the interim financial
information. We will advise management when our procedures are completed.
Our fees are based upon the time required by the individuals assigned to the
engagement, plus expenses. Interim billings will be submitted as work progresses
and as expenses are incurred. Billings are due upon submission. The fee
estimates below will be subject to adjustments based on unanticipated changes in
the scope of our work and/or the incomplete or untimely receipt by us of the
information on the client participation list. All other provisions of this
letter will survive any fee adjustment.

 



--------------------------------------------------------------------------------



 



TBX Resources, Inc.
June 27, 2006
Page 7
Our fee estimate, excluding expenses, is as follows:

         
Audit of the November 30, 2006 consolidated financial statements
  $ 35,000 - $40,000  
Quarterly reviews (per quarter)
  $ 7,000 - $7,500  
Other services that may be requested (see Exhibit A)
       

In the event we are requested or authorized by the Company or are required by
government regulation, subpoena or other legal process to produce our documents
or our personnel as witnesses with respect to our engagements for the Company,
the Company will, so long as we are not a party to the proceeding in which the
information is sought, reimburse us for our professional time and expenses, as
well as the fees and expenses of our counsel, incurred in responding to such
requests.
We understand that the Company intends to include our report in its Form 10-KSB
to be filed with the SEC and make reference to us in such documents as its
Independent Registered Public Accounting Firm. The Company agrees to provide us
with printer’s proofs or masters of all such documents for our review and
approval before printing and with a copy of the final reproduced material for
our approval before it is filed or distributed. The Company also agrees to
obtain our permission prior to including our reports or making reference to us
in any other document used in a public or private offering of equity or debt
securities. The Company agrees to promptly supply us with any comment letter or
other communication received from the SEC relating to the consolidated financial
statements or other information with which our report has been associated and to
provide us with a copy of the Company’s proposed response for our review before
such response is submitted.
The Securities and Exchange Commission requires electronic filing of certain
information in connection with its Electronic Data Gathering, Analysis and
Retrieval (EDGAR) system. The Company agrees that before filing any document
with which we are associated, in electronic format with the SEC or others, the
Company will provide us with a printed copy of the information it proposes to
file. We will provide the Company with a signed copy of our report(s),
consent(s) and/or other relevant document after completing our review. These
manually signed documents will authorize the use of our name prior to any
electronic transmission by you. For our files, the Company will provide to us a
complete copy of the document as accepted by EDGAR or others.
Without informing us prior to such solicitation, the Company will not solicit
for employment or for a position on its Board of Directors any current or former
partner or professional employee of HEIN & ASSOCIATES LLP, if such partner or
professional employee has been involved in the performance of any service for
the Company at any time during the two years preceding the date of such
solicitation.
Our professional practice is subject to a peer review, under which another
accounting firm reviews selected engagements every three years to determine that
we are appropriately applying professional standards and practices. If your
engagement is selected as part of our peer review, you grant permission to the
accounting firm conducting our peer review, including any oversight persons, to
review your reports and records contained in our working papers for purposes of
performing the review.
As part of our engagement we may propose standard, adjusting, or correcting
journal entries to your consolidated financial statements. You are responsible
for reviewing the entries and understanding the nature of any proposed entries
and the impact they have on the consolidated financial statements. Further,

 



--------------------------------------------------------------------------------



 



TBX Resources, Inc.
June 27, 2006
Page 8
you are responsible for designating a qualified management-level individual to
be responsible and accountable for overseeing these services.
This letter constitutes the complete and exclusive statement of agreement
between HEIN & ASSOCIATES LLP and TBX Resources, Inc., superseding all
proposals, oral or written, and all other communication, with respect to the
terms of the engagement between the parties.
If this letter defines the arrangements as the Company understands them, please
sign and date the enclosed copy and return it to us.
Sincerely,
/s/ Hein & Associates LLP
HEIN & ASSOCIATES LLP
Confirmed on behalf of TBX Resources, Inc.:
Tim Burroughs, President, Chief Executive Officer and Chairman of the Board of
Directors
 

 



--------------------------------------------------------------------------------



 



TBX Resources, Inc.
Arrangement Letter Exhibit A
November 30, 2006
SARBANES-OXLEY 404 COMPLIANCE:
TBX Resources, Inc. (the “Company”) has begun the task of documenting internal
controls and developing a plan to assess the effectiveness of its internal
controls to comply with rule 404 of The Sarbanes-Oxley Act of 2002. The Company
has requested that HEIN & ASSOCIATES LLP assist it in the following areas:

  •   Participate in the planning phase of the SOX 404 engagement to provide
guidance and direction about the nature and extent of documentation required and
related matters. Our role would entail advice and consent and would not entail
preparing documents, recommending specific internal controls, or advising how
the Company should proceed with the documentation of internal controls.     •  
Periodically meet with the Company and its representative, to the extent
applicable, to review and discuss the progress of the project and other related
matters.     •   Review internal control documentation prepared by the Company
and/or its SOX provider, to the extent applicable, throughout the documentation
phase of the engagement for adequacy and completeness.     •   Provide general
guidance on the extent, nature and scope of internal control testing expected
that HEIN & ASSOCIATES LLP anticipates performing as a part of our attest
engagement.     •   Advise the Company on Best Practices.     •   Other related
matters

Our fees for these services will be billed at our standard hourly billing rates,
plus any expenses incurred in connection with the performance of these services.
FINANCIAL REPORTING SERVICES:
For the year ending November 30, 2006 and during 2007, we anticipate the Company
may request a variety of services in the normal course of business. The
following is a listing of those services:

  •   Consultation and research in connection with accounting and auditing
issues relating to transactions that have occurred and proposed transactions the
Company is contemplating.     •   Consultation and research on financial
reporting matters impacting the Company, both for incurred and proposed
transactions.     •   Review of registration statements and other filings with
the SEC, including consents and comfort letters that may be required to be
issued in connection with such registration statements.     •   Review of
private placement documents for the purpose of raising capital for the Company,
including consents and comfort letters that may be issued in connection with
such private placements.

We would not presently anticipate that fee

 